DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/20/2021. The applicant submits two Information Disclosure dated 12/14/2021 and 03/23/2022. The applicant claims Domestic priority to an International application dated 05/28/2019 and a Domestic application dated 03/19/2019. Claims 3 and 9 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “first acquisition unit, second acquisition unit, first generation unit, second generation unit, first subunit, second subunit, environment sensing information, fist sensor group, second sensor group, and driving behavior grad” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The features do not identify structure with specificity to identify how the function is performed or association for what information is actually obtained. The features are too broad so as to identify with clarity what the structures constitute or how they obtain a result. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 7,  9 – 13, and 15 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain numerous features that do not have scope and thus it isn’t possible to determine what constitutes applicant’s invention. Those features that are indefinite are: first sensor group, second sensor group, environment sensing information, first and second control instruction, driving behavior grade, correspondence, first control instruction, second control instruction, third control construction, historical environment sensing information, first acquisition unit, second acquisition unit, first generation unit, second generation unit, first subunit, second subunit, and third subunit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 8, and 10 – 7 are are rejected under 35 U.S.C. 103 as being unpatentable over Fields US 10,239,538 in view of Toyoda US 2019/0009794.
As per claim 1, A method for updating an autonomous driving system, the autonomous driving system issuing no instruction to control the driving of a vehicle in a manual driving mode, the method comprising: 
acquiring a first control instruction in the manual driving mode from an underlying vehicle execution system; (Fields Col 2 lines 34 – 39)
acquiring data of a first sensor group and data of a second sensor group; (Fields Col 2 lines 61 – 57)
generating environment sensing information and positioning information according to the data of the first sensor group; (Fields Col 4 lines 22 – 24)
generating a second control instruction for the underlying vehicle execution system in an autonomous driving mode according to the environment sensing information, the positioning information, and the data of the second sensor group; (Fields Col 2 lines 55 – 64) and 
updating the autonomous driving system according to the first control instruction and the second control instruction, wherein updating the autonomous driving system according to the first control instruction and the second control instruction comprises: 
determining a difference in control information according to the first control instruction and the second control instruction; (Fields Col 4 lines 44 – 51)
determining a driving behavior grade in the manual driving mode according to the first control instruction and data of at least one sensor of the second sensor group; (Field Col 12 lines 36 – 41) and 
updating the autonomous driving system according to the difference in the control information and the driving behavior grade. (Toyoda paragraph 0005 teaches, “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween. Accordingly, the collaborative system can then blend the inputs together in order to produce collaborative controls to control the vehicle.”)
Fields discloses a managing self-driving behavior of autonomous or semi-autonomous vehicle based upon actual driving behavior or driver. Fields does not disclose updating the autonomous driving system according to the difference in the control information and the driving behavior grade. Toyoda teaches updating the autonomous driving system according to the difference in the control information and the driving behavior grade. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Toyoda et.al. into the invention of Fields. Such incorporation is motivated by the need to ensure safe operation of an autonomous vehicle with respect to the style of the operator.
As per claim 2, The method of claim 1, wherein the first sensor group comprises at least one of a camera, a lidar, a millimeter wave radar, a GPS_[[and/]]or an IMU; (Toyoda paragraph 0042 teaches, “Accordingly, in one embodiment, the controls module 220 collects sensor data at 310 about the surrounding environment and produces the autonomous inputs therefrom. In one embodiment, the controls module 220 collects data from sensors of the sensor system 120 including lidar 124, radar 123, and/or other sensors on at least a semi-continuous basis.”) and 
wherein the second sensor group comprises at least one of a wheel speed sensor, a speed sensor, an acceleration sensory [[and/]]or a steering angle sensor. (Fields Col 4 lines 45 – 48)
3. (Canceled)
As per claim 4, The method of claim 1, wherein determining the driving behavior grade in the manual driving mode according to the first control instruction and the data of at least one sensor of the second sensor group comprises: 
sending the first control instruction and the data of the second sensor group to a cloud server; (Fields Col 13 lines 8 – 13) and 
receiving the driving behavior grade from the cloud server. (Fields Col 14 lines 55 – 67, and Col 15 lines 1 – 6)
As per claim 5, The method of claim 1, wherein updating the autonomous driving system according to the difference and the driving behavior grade comprises: 
determining a correspondence if the difference is greater than a preset difference threshold and the driving behavior grade is a first grade; (Fields Col 14 lines 9 – 14) and 
updating a planning and control algorithm of the autonomous driving system according to the correspondence, wherein the correspondence indicates that the environment sensing information, the positioning information, and the data of the second sensor group correspond to the first control instruction, and wherein the autonomous driving system generates a control instruction for the underlying vehicle execution system in the autonomous driving mode as the first control instruction according to the environment sensing information, the positioning information, the data of the second sensor group and the correspondence. (Toyoda paragraph 0005 teaches, “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween. Accordingly, the collaborative system can then blend the inputs together in order to produce collaborative controls to control the vehicle.”)
As per claim 6, The method of claim 1, further comprising: 
identifying abnormal data in the data of the second sensor group; (Fields Col 14 lines 17 – 29)
determining dynamics estimation data and an estimated time corresponding to the dynamics estimation data; (Fields Col 9 lines 59 – 67)
determining a third control instruction for the underlying vehicle execution system according to the dynamics estimation data; (Fields Col 8 lines 65 – 67, Col 9 lines 1 – 4)
determining, according to the estimated time, historical environment sensing information and historical positioning information generated at the estimated time; and establishing a correspondence indicating that the historical environment sensing information and the historical positioning information correspond to the third control instruction. (Fields Col 11 lines 36 – 39)
As per claim 7, An autonomous driving system that issues no instruction to control the driving of a vehicle in a manual driving mode, the autonomous driving system comprising: 
a first acquisition unit to acquire a first control instruction in the manual driving mode from an underlying vehicle execution system; (Fields Col 2 lines 34 – 39)
a second acquisition unit to acquire data of a first sensor group and data of a second sensor group; (Fields Col 2 lines 54 -57, Col 9 lines 28 - 32)
a first generation unit to generate environment sensing information and positioning information according to the data of the first sensor group; (Fields Col 2 lines 54 -57, Col 9 lines 28 - 32)
a second generation unit to generate a second control instruction for the underlying vehicle execution system in [[an]]the autonomous driving mode according to the environment sensing information, the positioning information, and the data of the second sensor group; (Fields Col 2 lines 54 -57, Col 9 lines 28 - 32) and 
an updating unit configured to update the autonomous driving system according to the first control instruction and the second control instruction, (Toyoda paragraph 0005 teaches, “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween. Accordingly, the collaborative system can then blend the inputs together in order to produce collaborative controls to control the vehicle.”)
wherein the updating unit comprises: 
a first subunit to determine a difference in control information according to the first control instruction and the second control instruction; (Fields Col 4 lines 44 – 51) 
a second subunit to determine a driving behavior grade in the manual driving mode according to the first control instruction and data of at least one sensor of the second sensor group; (Field Col 12 lines 36 – 41)  and 
a third subunit to update the autonomous driving system according to the difference in control information and the driving behavior grade. (Toyoda paragraph 0005 teaches, “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween. Accordingly, the collaborative system can then blend the inputs together in order to produce collaborative controls to control the vehicle.”)
Fields discloses a managing self-driving behavior of autonomous or semi-autonomous vehicle based upon actual driving behavior or driver. Fields does not disclose updating the autonomous driving system according to the difference in the control information and the driving behavior grade. Toyoda teaches updating the autonomous driving system according to the difference in the control information and the driving behavior grade. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Toyoda et.al. into the invention of Fields. Such incorporation is motivated by the need to ensure safe operation of an autonomous vehicle with respect to the style of the operator.
As per claim 8, The autonomous driving system of claim 7, wherein the first sensor group comprises at least one of a camera, a lidar, a millimeter wave radar, a GPS,[[and/]]or an IMU; (Toyoda paragraph 0042 teaches, “Accordingly, in one embodiment, the controls module 220 collects sensor data at 310 about the surrounding environment and produces the autonomous inputs therefrom. In one embodiment, the controls module 220 collects data from sensors of the sensor system 120 including lidar 124, radar 123, and/or other sensors on at least a semi-continuous basis.”) and 
wherein the second sensor group comprises at least one of a wheel speed sensor, a speed sensor, an acceleration sensor_[[and/]]or a steering angle sensor. (Fields Col 4 lines 45 – 48)
9. (Canceled)
As per claim 10, The autonomous driving system of claim 97, wherein the second subunit is to: 
send the first control instruction and the data of the second sensor group to a cloud server; (Fields Col 13 lines 8 – 13) and 
receive the driving behavior grade from the cloud server. (Fields Col 14 lines 55 – 67, and Col 15 lines 1 – 6)
As per claim 11, The autonomous driving system of claim 97, wherein the third subunit is configured to: 
determine a correspondence if the difference is greater than a preset difference threshold and the driving behavior grade is a first grade; (Fields Col 14 lines 9 – 14) and 
update a planning and control algorithm of the autonomous driving system according to the correspondence, wherein the correspondence indicates that the environment sensing information, the positioning information, and the data of the second sensor group correspond to the first control instruction, and wherein the autonomous driving system generates a control instruction for the underlying vehicle execution system in the autonomous driving mode as the first control instruction according to the environment sensing information, the positioning information, the data of the second sensor group and the correspondence. (Toyoda paragraph 0005 teaches, “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween. Accordingly, the collaborative system can then blend the inputs together in order to produce collaborative controls to control the vehicle.”)
As per claim 12, The autonomous driving system of claim 7, further comprising a reverse analysis unit configured to: 
identify abnormal data in the data of the second sensor group; (Fields Col 14 lines 17 – 29)
determine dynamics estimation data and an estimated time corresponding to the dynamics estimation data; (Fields Col 9 lines 59 – 67)
determine a third control instruction for the underlying vehicle execution system according to the dynamics estimation data; (Fields Col 8 lines 65 – 67, Col 9 lines 1 – 4)
determine, according to the estimated time, historical environment sensing information and historical positioning information generated at the estimated time; (Fields Col 8 lines 65 – 67, Col 9 lines 1 – 4) and 
establish a correspondence indicating that the historical environment sensing information and the historical positioning information correspond to the third control instruction. (Fields Col 11 lines 36 – 39)
As per claim 13, An on board apparatus, comprising: 
a processor, a memory and a communication interface, (Fields Col 7 lines 50 – 58)
wherein the processor, the memory, and the communication interface are coupled to one another through a bus system; (Fields Col 7 lines 50 – 58) and 
wherein, when executing a computer program stored in the memory, the processor is to: 
acquire a first control instruction in a manual driving mode from an underlying vehicle execution system; (Fields Col 2 lines 34 – 39)
acquire data of a first sensor group and data of a second sensor group; (Fields Col 2 lines 61 – 57)
generate environment sensing information and positioning information according to the data of the first sensor group; (Fields Col 4 lines 22 – 24)
generate a second control instruction for the underlying vehicle execution system in the autonomous driving mode according to the environment sensing information, the positioning information, and the data of the second sensor group; (Fields Col 2 lines 55 – 64) and 
update the autonomous driving system according to the first control instruction and the second control instruction, (Toyoda paragraph 0005 teaches, “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween. Accordingly, the collaborative system can then blend the inputs together in order to produce collaborative controls to control the vehicle.”)
wherein, to update the autonomous driving system according to the first control instruction and the second control instruction, the processor is further to: 
determine a difference in control information according to the first control instruction and the second control instruction; (Fields Col 4 lines 44 – 51)
determine a driving behavior grade in the manual driving mode according to the first control instruction and data of at least one sensor of the second sensor group; (Field Col 12 lines 36 – 41)  and 
update the autonomous driving system according to the difference in control information and the driving behavior grade. (Toyoda paragraph 0005 teaches, “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween. Accordingly, the collaborative system can then blend the inputs together in order to produce collaborative controls to control the vehicle.”)
Fields discloses a managing self-driving behavior of autonomous or semi-autonomous vehicle based upon actual driving behavior or driver. Fields does not disclose updating the autonomous driving system according to the difference in the control information and the driving behavior grade. Toyoda teaches updating the autonomous driving system according to the difference in the control information and the driving behavior grade. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Toyoda et.al. into the invention of Fields. Such incorporation is motivated by the need to ensure safe operation of an autonomous vehicle with respect to the style of the operator.
As per claim 14, The apparatus of claim 13, wherein the first sensor group comprises at least one of a camera, a lidar, a millimeter wave radar, a GPS, or an IMU; (Toyoda paragraph 0042 teaches, “Accordingly, in one embodiment, the controls module 220 collects sensor data at 310 about the surrounding environment and produces the autonomous inputs therefrom. In one embodiment, the controls module 220 collects data from sensors of the sensor system 120 including lidar 124, radar 123, and/or other sensors on at least a semi-continuous basis.”) and 
wherein the second sensor group comprises at least one of a wheel speed sensor, a speed sensor, an acceleration sensor, or a steering angle sensor. (Fields Col 4 lines 45 – 48)
As per claim 15, The apparatus of claim 13, wherein, to determine the driving behavior grade in the manual driving mode according to the first control instruction and the data of at least one sensor of the second sensor group, the processor is further to: 
send the first control instruction and the data of the second sensor group to a cloud server; (Fields Col 13 lines 8 – 13) and 
receive the driving behavior grade from the cloud server. (Fields Col 14 lines 55 – 67, and Col 15 lines 1 – 6)
As per claim 16, The apparatus of claim 13, wherein, to update the autonomous driving system according to the difference and the driving behavior grade, the processor is further to: 
determine a correspondence if the difference is greater than a preset difference threshold and the driving behavior grade is a first grade; (Fields Col 14 lines 9 – 14)  and 
update a planning and control algorithm of the autonomous driving system according to the correspondence, wherein the correspondence indicates that the environment sensing information, the positioning information, and the data of the second sensor group correspond to the first control instruction, and wherein the autonomous driving system generates a control instruction for the underlying vehicle execution system in the autonomous driving mode as the first control instruction according to the environment sensing information, the positioning information, the data of the second sensor group and the correspondence. (Toyoda paragraph 0005 teaches, “For example, the collaborative system receives the manual inputs and the autonomous inputs and determines a difference therebetween. Accordingly, the collaborative system can then blend the inputs together in order to produce collaborative controls to control the vehicle.”)
As per claim 17, The apparatus of claim 13, further the processor is further to: 
identify abnormal data in the data of the second sensor group; (Fields Col 14 lines 17 – 29)
determine dynamics estimation data and an estimated time corresponding to the dynamics estimation data; (Fields Col 9 lines 59 – 67)
determine a third control instruction for the underlying vehicle execution system according to the dynamics estimation data; (Fields Col 8 lines 65 – 67, Col 9 lines 1 – 4)
determine,according to the estimated time, historical environment sensing information and historical positioning information generated at the estimated time; (Fields Col 8 lines 65 – 67, Col 9 lines 1 – 4)  and 
establish a correspondence indicating that the historical environment sensing information and the historical positioning information correspond to the third control instruction. (Fields Col 11 lines 36 – 39)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666